DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1, 2, 6, 11 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, 6, 11 fail to particular and distinctly claim the relationship or reference between the printer, the cassette the engaging portion, the engagement portion and the plate member within the printer  (claim 1, the plate member location is not correctly claimed; the at least two engagement portions are not correctly claimed; claim 2, wherein two of the at least three engaging portions of the ink cassette are provided at positions opposing each other with a conveyance path of the ink sheet located between the positions is unclear to the examiner and are not exactly claimed, claim 6, 11 & 13 the engagement portions are not properly defined or are not exactly claimed within the printer, placement wise or location wise). 


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 9067447).
Suzuki et al. disclose the following claimed limitations:
* Re clm 1, an ink cassette/200/ capable of being mounted in a printer/100, 103, 104/, the ink cassette (Abst., figs 1-17);
* a supply bobbin/205/ on which an ink sheet/ink ribbon, 204, 310/, that is long and coated with ink, is wound (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a, fig 1-3),  
* a winding bobbin/207/ on which the ink sheet pulled out from the supply bobbin is wound (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a),  
* a plate member/151/ provided on an end part of the ink cassette on a near side of the ink cassette in a mounting direction of the ink cassette (col 3, line 66-col 4, line 13, col 7, line lines 13-35, col 10, lines 17-29, figs 1-3b & 12a, fig 1-3);
* at least three engaging portions/201a, 202b, 203b/ provided in the plate member and configured to engage with engagement portions of the printer when the ink cassette is mounted in the printer wound (col 3, line 66-col 4, line 13, col 7, line lines 13-35, col 10, lines 17-29, figs 1-3b & 12a, figs 1-3 & 12);
* wherein, in a case where the ink sheet, pulled out from the supply bobbin, and a print sheet/301/ are overlaid and pressed against a print head/120 of the printer, ink is transferred from the ink sheet to the print sheet (col 3, line 66-col 4, line 13, col 7, line lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 2, wherein two of the at least three engaging portions of the ink cassette are provided at positions opposing each other with a conveyance path of the ink sheet located between the positions (col 3, line 66-col 4, line 13, col 7, line lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 3, wherein at least one of the three engaging portions/201a, 202b, 203b/ of the ink cassette is an engagement portion that engages with an engaged portion of the printer when the ink cassette is mounted in the printer, and the other of the three engaging portions of the ink cassette is an engaged portion that engages with an engagement portion of the printer when the ink cassette is mounted in the printer (col 3, line 66-col 4, line 13, col 7, line lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 4, wherein an engaging portion of the ink cassette is configured to engage with an engagement portion provided in a support member of the printer (col 3, line 66-col 4, line 13, col 7, line lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 5, wherein the printer includes the print head/120/, a receiving member/130/ that receives a pressure contact force of the print head, a raising/lowering mechanism/121/ that presses and separates the print head against and from the receiving member over the ink sheet and the print sheet, and the support member that supports the receiving member and the raising/lowering mechanism (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* wherein the ink cassette is capable of being inserted into and removed from the printer through an opening/101/ provided in the support member (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 6, wherein the printer further includes a receiving member/130/ configured to receive a pressure contact force of the print head/120/, and includes a support member having an opening and is configured to support the receiving member (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* wherein the support member opening is configured to receive insertion of the ink cassette into the printer and permit removal of the ink cassette from the printer (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* wherein the at least three engaging portions of the ink cassette include an ink cassette engagement portion configured to engage with an engaged portion of the printer, and include an ink cassette engaged portion configured to engage with an engagement portion of the printer (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* wherein the engaged portion of the printer includes a first engaged portion and a second engaged portion, each provided on a first side of the support member opening that is opposite from the receiving member with respect to a conveyance direction of the ink sheet, and wherein the engagement portion of the printer includes a third engagement portion provided on a second side of the support member opening that is opposite the first side (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
	* wherein the ink cassette engagement portion includes a first engagement portion configured to engage with the printer first engaged portion and includes a second engagement portion configured to engage with the printer second engaged portion (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* wherein the ink cassette engaged portion includes a third engaged portion configured to engage with the printer third engagement portion (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* wherein the ink cassette first engagement portion, the ink cassette second engagement portion, and the ink cassette third engaged portion are provided in a continuous surface of the plate member (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 7, wherein the ink cassette first engagement portion and the ink cassette second engagement portion are positioned to respectively engage with the printer first engaged portion and the printer second engaged portion that are disposed in positions on an upstream side and a downstream side, respectively, of the print head with respect to the conveyance direction (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 8, wherein the printer first engaged portion and the printer second engaged portion are holes and the ink cassette first engagement portion and the ink cassette second engagement portion are shafts configured to fit into these holes (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* wherein the printer third engagement portion is a shaft and the ink cassette third engaged portion is a hole configured to receive the shaft that is the printer third engagement portion (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 9, wherein a shaft diameter of the ink cassette second engagement portion shaft is greater than a hole diameter of the printer second engaged portion hole, and a hole diameter of the ink cassette third engaged portion hole is smaller than a shaft diameter of the printer third engagement portion shaft, and wherein the ink cassette second engagement portion and the printer second engaged portion as a pair, and the ink cassette third engaged portion and the printer third engagement portion as a pair each cooperate to position the ink cassette with respect to the printer (col 3, ln 66-col 4, ln 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 10, wherein a shaft diameter of the ink cassette first engagement portion shaft is smaller than a hole diameter of the printer first engaged portion hole and configured to provide a fit that permits deformation of the support member by the pressure contact force and to keep a drop in the pressure contact force caused by the deformation in the support member within a predetermined range (col 3, ln 66-col 4, ln 13, col 7, lns 13-35, col 10, lns 17-29, figs 1-3b & 12a).

* Re clm 11, wherein the ink cassette second engagement portion is configured such that, in a case where the ink cassette second engagement portion is subjected to a force, the ink cassette second engagement portion cancels out moment of a force that is produced by counterforce of the pressure contact force and that acts on the ink cassette first engagement portion and the ink cassette third engaged portion (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 12, further comprising a winding bobbin storage portion configured to support the winding bobbin (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* a supply bobbin storage portion configured to support the supply bobbin (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* wherein the plate member connects the winding bobbin storage portion and the supply bobbin storage portion at the near side of the ink cassette in the mounting direction of the ink cassette (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 13, a printer configured to mount an ink cassette in the printer, wherein the ink cassette includes at least three engaging portions and a supply bobbin on which an ink sheet, that is long and coated with ink, is wound, the printer (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* a print head (col 3, line 66-col 4, line 13, figs 1-3b & 12a);
* a receiving member configured to receive a pressure contact force of the print head (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* a raising/lowering mechanism configured to press and separate the print head against and from the receiving member (col 3, ln 66-col 4, ln 13, col 7, lns 13-35, col 10, lns 17-29, figs 1-3b & 12a);
* a support member having an opening and configured to support the receiving member and the raising/lowering mechanism, wherein the support member opening is configured to receive insertion of the ink cassette into the printer and permit removal of the ink cassette from the printer (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* engaging portions configured to engage with the at least three engaging portions of the ink cassette when the ink cassette is mounted in the printer, wherein, in a case where the ink sheet, pulled out from the supply bobbin, and a print sheet are overlaid and pressed against the print head, ink is transferred from the ink sheet to the print sheet (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 14. wherein two of the at least three engaging portions of the ink cassette are provided at positions opposing each other with a conveyance path of the ink sheet located between the positions, and wherein at least one of the three ink cassette engaging portions is an engagement portion and the other of the three ink cassette engaging portions is an engaged portion sheet (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* wherein an engaged portion of the printer engages with the ink cassette engagement portion when the ink cassette is mounted in the printer, and an engagement portion of the printer engages with the ink cassette engaged portion when the ink cassette is mounted in the printer sheet (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 15, wherein an engaging portion provided in the support member of the printer is configured to engage with an engagement portion of the ink cassette (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

* Re clm 16, wherein the at least three engaging portions of the ink cassette include an ink cassette engagement portion, an ink cassette engaged portion, an ink cassette first engagement portion, an ink cassette second engagement portion, and an ink cassette third engaged portion (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* wherein an engaged portion of the printer is configured to engage with the ink cassette engagement portion, and an engagement portion of the printer is configured to engage with the ink cassette engaged portion sheet (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* wherein the engaged portion of the printer includes a first engaged portion and a second engaged portion, each provided on a first side of the support member opening that is opposite from the receiving member with respect to a conveyance direction of the ink sheet, and wherein the engagement portion of the printer includes a third engagement portion provided on a second side of the support member opening that is opposite the first side (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
	* wherein the printer first engaged portion is configured to engage with the ink cassette first engagement portion, the printer second engaged portion is configured to engage with the ink cassette second engagement portion, and the printer third engagement portion is configured to engage with the ink cassette third engaged portion (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
	* wherein the ink cassette first engagement portion, the ink cassette second engagement portion, and the ink cassette third engaged portion are provided in a continuous surface of a plate member provided in an end part on a near side of the ink cassette in a mounting direction (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

	* Re clm 17, wherein the printer first engaged portion and the printer second engaged portion are disposed in positions on an upstream side and a downstream side, respectively, of the print head with respect to the conveyance direction to respectively engage with the ink cassette first engagement portion and the ink cassette second engagement portion (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

	* Re clm 18, wherein the ink cassette first engagement portion and the ink cassette second engagement portion are shafts and the printer first engaged portion and the printer second engaged portion are holes configured to receive these shafts, and wherein the ink cassette third engaged portion is a hole and the printer third engagement portion is a shaft configured to fit into the hole that is the ink cassette third engaged portion (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).

	* Re clm 19, wherein a hole diameter of the printer second engaged portion hole is smaller than a shaft diameter of the ink cassette second engagement portion shaft, and a shaft diameter of the printer third engagement portion shaft is greater than a hole diameter of the ink cassette third engaged portion hole (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a);
* wherein the printer second engaged portion and the ink cassette second engagement portion as a pair, and the printer third engagement portion and the ink cassette third engaged portion as a pair each cooperate to position the printer with respect to the ink cassette (col 3, line 66-col 4, line 13, col 7, lines 13-35, col 10, lines 17-29, figs 1-3b & 12a).
Communication With The USPTO
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853